        Case 2:19-cv-00194 Document 1 Filed on 07/17/19 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

DAVID RJASKO AND                                 §
IMELDA BENAVIDES                                 §
                                                 §
VS.                                              §       CIVIL ACTION NO._________________
                                                 §
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY, BRUCE                         §
WELLS, PHILLIP BENJAMIN, AND                     §
ALLEN BODDIE                                     §



                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property” or “Defendant),

Defendant herein, removes to this Court the state court action pending in the 28th Judicial District

Court of Nueces County, Texas invoking this Court’s diversity jurisdiction, on the grounds

explained below.

                                         I.   BACKGROUND

         1.        On April 25, 2019, Plaintiffs David Rjasko and Imelda Benavides (“Plaintiffs”) filed

the present action in the 28th Judicial District Court of Nueces County, Texas, bearing Cause No.

2019DCV-2117-A (the “State Court Action”) against Defendants United Property, Bruce Wells,

Phillip Benjamin, and Allen Boddie. See Plaintiffs’ Original Petition, attached hereto as Exhibit B.

         2.        United Property was served notice of this lawsuit on May 7, 2019. Defendants Bruce

Wells, Phillips Benjamin and Allen Boddie were dismissed from this action with prejudice by the

state court on July 1, 2019 , by way of Defendant United Property’s Election of Legal Responsibility


4831-3839-6824.1
        Case 2:19-cv-00194 Document 1 Filed on 07/17/19 in TXSD Page 2 of 6



Under Section 542A.006 of the Texas Insurance Code. See Signed Order of Dismissal of Defendants

Bruce Wells, Phillip Benjamin and Allen Boddie incorporated herein under Exhibit B. Said Order

was signed by the state court on July 1, 2019, and was entered into the state court record that same

day. Pursuant to 28 U.S.C. § 1446(b)(3) this Notice of Removal has been timely filed by the

Defendant within thirty (30) days following receipt of the Signed Order dismissing Defendants

Bruce Wells, Phillip Benjamin and Allen Boddie with prejudice, i.e., when the case first became

removable.

         3.         Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated herein under Exhibit B.

         4.         Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to David Rjasko and Imelda Benavides

(collectively “Plaintiffs”) through their attorneys of record, and to the clerk of the 28th Judicial

District Court of Nueces County, Texas.

                                                II.    JURISDICTION

       5.           Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C. §§

1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiffs and Defendant,

and (2) the amount in controversy exceeds $75,000.00, exclusive of interest and costs.



A.       COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFFS AND UNITED PROPERTY

         6.         Plaintiffs are domiciled in Nueces County, Texas. In their Original Petition, Plaintiffs

allege that they are individuals residing in Nueces County, Texas1. Pursuant to 28 U.S.C. § 1332(a),

Plaintiffs are citizens of the State of Texas.

         1
             See Plaintiffs’ Original Petition, Exhibit B, at p.. 2.




4831-3839-6824.1
        Case 2:19-cv-00194 Document 1 Filed on 07/17/19 in TXSD Page 3 of 6



         7.         Defendant United Property & Casualty Insurance Company is a foreign organization

incorporated pursuant to the laws of the State of Florida and does not have its principle place of

business in Texas. Pursuant to 28 U.S.C. § 1332(c)(1), United Property is a citizen of the State of

Florida.

         8.         Accordingly, there is complete diversity between the properly joined parties pursuant

to 28 U.S.C. § 1332(a).

B.       AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

         9.         Plaintiffs’ Original Petition states that “Plaintiffs see monetary relief over

$200,000.00, but not more than $1,000.000.00.”2 Plaintiffs’ Petition shows on its face that

Plaintiff’s claims are in excess of $75,000.00 excluding interest and costs, and the amount in

controversy requirement for removal set forth in 28 U.S.C. § 1446(c)(2)(A)-(B) is satisfied.

                                                     III.      VENUE

         10.        Venue for removal is proper in this district and division because this district embraces

the 28th Judicial District Court of Nueces County, Texas, the forum in which the removed action was

pending.

                                                IV. EXHIBIT INDEX

                    Exhibit A           Index of Matters Being Filed;

                    Exhibit B           All executed process in this case, including copies of:
                                        All executed process in this case, including Plaintiff’s Original
                                        Petition, Nueces County Process Request Sheet, Citation for Allen
                                        Boddie, Citation for Phillip Benjamin, Citation for Bruce Wells,
                                        Citation for United Property & Casualty Insurance Company,
                                        Returned Certified Mail on Allen Boddie, Returned Certified Mail on
                                        Bruce Wells, Returned Certified Mail on Phillip Benjamin,
                                        Defendant, United Property & Casualty Insurance Co.’s Election of
                                        Legal Responsibility Under Section 542A.006 of the Texas Insurance

         2
             See Plaintiffs’ Original Petition, Exhibit B,, at p. 6.




4831-3839-6824.1
        Case 2:19-cv-00194 Document 1 Filed on 07/17/19 in TXSD Page 4 of 6



                                  Code, Proposed Order of Dismissal of Defendants, Bruce Wells,
                                  Phillip Benjamin, and Allen Boddie, Defendant, United Property &
                                  Casualty Insurance Company’s Original Answer to Plaintiff’s
                                  Original Petition and Request for Disclosure, Returned Certified
                                  Mail on United Property & Casualty Insurance Company, Executed
                                  Order of Dismissal of Defendants, Bruce Wells, Phillip Benjamin,
                                  and Allen Boddie, Notice of Judgment and/or Dismissal, and District
                                  Clerk’s Docket Sheet.

                   Exhibit C      List of all Counsel of Record:

                   Exhibit D      Civil Cover Sheet

                                          V. CONCLUSION

         13.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

                                             VI. PRAYER

         WHEREFORE, Defendant United Property & Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court and that this Court issue all necessary orders.

United Property further requests any additional relief to which it may be justly entitled.

DATE: July 17, 2019.




4831-3839-6824.1
        Case 2:19-cv-00194 Document 1 Filed on 07/17/19 in TXSD Page 5 of 6



                                      Respectfully submitted,

                                      LEWIS BRISBOIS BISGAARD & SMITH LLP



                                      By: /s/ Sarah R. Smith
                                          Sarah R. Smith
                                          Attorney-In-Charge
                                          Texas State Bar No. 24056346
                                          USDC-SD Texas No. 1196616
                                          Gene M. Baldonado
                                          Texas State Bar No. 24071065
                                          USDC-SD Texas No.1287996
                                          24 Greenway Plaza, Suite 1400
                                          Houston, Texas 77046
                                          Telephone: 713.659.6767
                                          Facsimile: 713.759.6830
                                          sarah.smith@lewisbrisbois.com
                                          gene.baldonado@lewisbrisbois.com

                                         ATTORNEYS FOR DEFENDANT
                                         UNITED PROPERTY & CASUALTY
                                         INSURANCE COMPANY




4831-3839-6824.1
        Case 2:19-cv-00194 Document 1 Filed on 07/17/19 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on July 17, 2019, via
e-filing addressed to:

Brennan M. Kucera                     Via Eserve
Benjamin R. Crowell III
Crowell & Kucera, PLLC
2028 E. Ben White Blvd.
Suite 240-2015
Austin, Texas 78741
Telephone: 512.870.7099
Facsimile: 512.388.9520
brennan@ck-firm.com
ben@ck-firm.com
Attorneys for Plaintiffs



                                                     /s/ Sarah R. Smith
                                                     Sarah R. Smith




4831-3839-6824.1
